         Case 2:16-cr-00414-GW Document 208 Filed 05/28/19 Page 1 of 1 Page ID #:1087
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                     CRIMINAL MINUTES - TRIAL


 Case No.          CR 16-414-GW                                                                               Date          May 28, 2019

 Present: The Honorable        GEORGE H. WU, U.S. DISTRICT JUDGE

 Interpreter        Kyung Ha Kim, Sunhee Paik, Raymond Oh and Annie E. Lee - KOREAN

            Javier Gonzalez                                Katie E. Thibodeaux                          Niall M. O’Donnell; Emily Z. Culbertson
                Deputy Clerk                         Court Reporter/Recorder                                     Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):                  Present Cust. Bond                 Attorneys for Defendants:             Present App. Ret.

2. Grace Hong                                                U               U          2. Reuven Cohen; Gabriel L. Pardo              U              U

                                                                                        Brittany L. Lane



         Day COURT TRIAL                                    5th    Day JURY TRIAL                                       Death Penalty Phase

         One day trial;         Begun (1st day);               Held & continued;         U   Completed by jury verdict/submitted to court.

         The Jury is impaneled and sworn.

         Opening statements made

         Witnesses called, sworn and testified.

         Exhibits identified                                       Exhibits admitted
         Government rests.                           Defendant(s)                                                                                rest.

         Motion for mistrial by                                              is              granted                  denied               submitted

  U               Motion for judgment of acquittal (FRCrP 29)                is              granted        U         denied               submitted

  U      Closing arguments made                            U      Court instructs jury                      U     Bailiff sworn

  U      Alternates excused                                U      Jury retires to deliberate                      Jury resumes deliberations

         Finding by Court as follows:                                        U        Jury Verdict as follows:

 Dft #             U Guilty on count(s)      1, 6, 7, 8                               Not Guilty on count(s)

  U      Jury polled                                              Polling waived

  U      Filed Witness & Exhibit lists           U        Filed Jury notes        U     Filed Jury Instructions         U       Filed Jury Verdict

  U      Dft #            Referred to Probation Office for Investigation & Report and continued to                July 29, 2019        for sentencing.

         Dft #            remanded to custody.              Remand/Release#                     issd.           Dft #          released from custody.

         Bond exonerated as to Dft #

  U      Case continued to       July 29, 2019 at 8:00 a.m.          for sentencing. Position Papers due by July 22, 2019.
  U      Other:      Clerk reviewed admitted exhibits with counsel. Counsel stipulate to the return of exhibits. Exh. Release Form filed.
                                                                                                                        3          :       20
                                                                                  Initials of Deputy Clerk       JG



CR-78 (10/08)                                               CRIMINAL MINUTES - TRIAL                                                            Page 1 of 1
